DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/2/2021, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C 102(a)(1) in view of Kroning et al. (Pub. No. US 2009/0139335; A1; hereafter Kroning) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boenisch (Pub. No. US 2012/0306483 A1; hereafter Boenisch).
Applicant persuasively argues that the prior art of Kroning is silent as to the strength of the magnetic flux, and therefore does not fairly disclose the newly added claim limitation wherein “a magnetic field generated by the magnetic-field forming magnet is greater than or equal to 385.84 (mT), but less than or equal to 578.765 (mT)” as called for in claim 1.
Boenisch discloses that it was well known in the art at the time the invention was filed to form an eddy current sensor with “a means for measuring magnetic field strengths between 0.1 and 0.5 Tesla” (see Boenisch paragraph [0078]), and that the magnetic field generating portion can be adjustable and in a feedback loop configuration such that “the magnetic field line density 22 can be automatically monitored and controlled by the Hall sensors 6 and the magnetiser unit 3 so as to maintain the required level permeability within the test component 2.” (see Boenisch paragraph [0087]). 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boenisch (Pub. No. US 2012/0306483 A1; hereafter Boenisch).
Regarding claim 1, Boenisch discloses an eddy current flaw detection device that generates eddy current on a test object and inspects a state of a surface of the test object by detecting a change of the eddy current (see Boenisch Fig. 3, items 6 and 23), the eddy current flaw detection device comprising: a detection part configured to detect a change of the eddy current (see Boenisch Fig. 3, item 6); and a magnetic-field forming magnet that is disposed outside the detection part and applies a magnetic field to the test object (see Boenisch Fig. 3, items 3 and 5); wherein the magnetic-field forming magnet is configured such that a magnetic flux density B (mT) of a magnetic field generated by the magnetic-field forming magnet is greater than or equal to 385.84 (mT), but less than or equal to 578.765 (mT) (see Boenisch paragraph [0078] “a means for measuring magnetic field strengths between 0.1 and 0.5 Tesla,” and that the magnetic field generating portion can be adjustable and in a feedback loop configuration such that “the magnetic field line density 22 can be automatically monitored and controlled by the Hall sensors 6 and the magnetiser unit 3 so as to maintain the required level permeability within the test component 2,” see Boenisch paragraph [0087]). 

Regarding claim 11, Boenisch discloses an eddy current flaw detection system comprising: a test object (see Boenisch Fig. 3, item 2); and an eddy current flaw detection device, eddy current flaw detection device generating eddy current on the test object and inspects a state of a surface of the test object by detecting a change of the eddy current (see Boenisch Fig. 3, items 6 and 23), the eddy current flaw detection device comprising: a detection part for detecting a change of the eddy current (see Boenisch Fig. 3, item 6); and a magnetic-field forming magnet that is disposed outside the detection part and applies a magnetic field to the test object (see Boenisch Fig. 3, items 3 and 5), wherein a magnetic flux density B (mT) of a magnetic field generated by the magnetic- field forming magnet is greater than or equal to 385.84 (mT), but less than or equal to 578.765 (mT) (see Boenisch paragraphs [0078] and [0087] which disclose “a means for measuring magnetic field strengths between 0.1 and 0.5 Tesla,” and that the magnetic field generating portion can be adjustable and in a feedback loop configuration such and that “the magnetic field line density 22 can be automatically monitored and controlled by the Hall sensors 6 and the magnetiser unit 3 so as to maintain the required level permeability within the test component 2,” respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boenisch.

It has been held that if “a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see MPEP 2144.04(IV)(A)). In this case, if the device were of a size such that the distance from the magnetic end to the sensor were 13.75mm, then the flux sensed would be in the desired range, as being the sensing range of the Hall device disclosed in Boenisch without saturating the Hall sensor. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to scale the device to a size commensurate with the scale of the flaw being searched. If it was too small, the search would take an inefficiently long time, and if it were too large, the resolution would not be useful for searching the test object for flaws. One having ordinary skill in the art at the time the invention was filed would have therefore been motivated to scale the device to the appropriate proportions depending on the intended test object.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al. (Pub. No. US 2016/0240275 A1; hereafter Kitagawa).
Regarding claims 12-14, the remaining claim limitations “wherein the test object is a metallic canister that contains spent nuclear fuel, and the eddy current flaw detection device generates eddy current on an outer surface of the canister and inspects presence or absence of a flaw on the outer surface of the canister by detecting a change of the eddy current; wherein the test object is made of austenitic stainless steel; wherein the test object includes a welded part that is formed by welding capable of being used on any test object desired by the user, without altering any of the structure of the apparatus. Furthermore, nuclear containment devices like that disclosed in the claims are well known (see Kitagawa Fig. 2, item 1 and paragraph [0032] “canister 1 is made of austenitic stainless steel and includes a long cylindrical body 2… The bottom member 3 and the cover 4 are welded to the body 2.”). It therefore would have been well within the purview of the ordinary workman in the art at the time the invention was filed to use the eddy current sensor on any desired test object, including well-known objects like nuclear waste containers, in order to detect flaws in the object.

Allowable Subject Matter
Claims 6-10 are allowed.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        11/17/2021